Appellant was tried and convicted in the lower court on a charge of having prohibited liquors in his possession.
The arresting officer testified that he observed a party deliver a package to someone in defendant's car. The officer immediately followed the automobile and stopped it after it had traveled about two city blocks. Appellant was driving the car and had with him a male passenger. Back against the seat on which defendant was sitting and between his legs the officer found a quart jar of "home brew or homemade beer." Appellant and his passenger friend disavowed any knowledge of the presence of the beer or brew in the car and denied the truth of the statement of the officer with reference to the occurrence two blocks away. It appears from the description of the substance found in the car, it comes within the class denounced as prohibited liquors in Booker v. City of Birmingham, 23 Ala. App. 312, 125 So. 603, and Oliver v. State, ante, p. 85, 21 So.2d 704.
We entertain the view that the evidence was sufficient to justify the submission of the case to the jury, and therefore the affirmative charge in appellant's behalf was refused without error.
During the introduction of the testimony no objections were interposed, no exceptions reserved. There is no irregularity in the record. The judgment of the primary court is ordered affirmed.
Affirmed.